Title: From Alexander Hamilton to Otho H. Williams, Robert Purviance, and George Gale, 23 January 1794
From: Hamilton, Alexander
To: Williams, Otho H.,Purviance, Robert,Gale, George



Treasury DepartmentJanuary 23rd 1794
Gentlemen

Certain charges (of which the Collector is in possession) have been brought by William Thompson, first mate of the Revenue Cutter Active against the commander.

To enable me to judge what ought to be done in the case, I have concluded to request that the Collector, Naval Officer, and the Supervisor of the Revenue will form a Board, for the purpose of examining into the facts, and report to me the result.
If the Collector’s state of health should occasion his absence the surveyor is requested to act in his place.
It is to be ascribed to a press of business that the case of Forbes has been put out of view.
With great consideration   I am Gentlemen   Your obedient servant

Alexander Hamilton
The Collector, Naval Officerand the Supervisor of the RevenueBaltimore

